UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K/A Amendment No. 2 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 22, 2011 HIGHLAND BUSINESS SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 001-34642 26-1607874 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 201 Avenida Fabricante, Suite 100 San Clemente, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 276-5428 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 *EXPLANATORY NOTE – The Registrant is amending this Form 8-K to provide audited financial statements pursuant to Form 8-K Item 2.01. No other disclosure has changed as a result of this amendment. Section 2 – Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets. On March 2, 2011, the Registrant completed the previously announced reverse triangular merger by and among HGLB Sub Co. (“Sub Co”), a Nevada corporation and wholly owned subsidiary of the Registrant, and Elevate Marketing Group, LLC (“Elevate”), a Utah limited liability company, whereby Elevate became a wholly owned subsidiary of the Registrant. Pursuant to the terms of the Merger Agreement and concurrent with the closing of the Merger, the Registrant declared a forward split on the basis of six (6) shares of common stock to be issued for every one (1) share issued and outstanding on February 28, 2011, the record date. The 6:1 forward split was announced on the OTCBB Daily List on February 25, 2011 and took effect at the open of business on February 28, 2011. Additionally, pursuant to the terms of the Merger Agreement, the Registrant accepted the resignation of its prior officers and directors and appointed Mr. Wright Thurston as President, Chief Executive Officer, Treasurer, and a Director of the Registrant effective February 22, 2011. Pursuant to the conditions to closing of the Merger, on March 3, 2011 the Registrant issued 19,000,000 shares of common stock in exchange for 100% of Elevate’s outstanding membership interest and obtained cancellation of a total of 36,000,000 shares of common stock. As a result of the closing of the Merger, the Registrant’s main focus has been redirected to the operations of Elevate.The Registrant now owns 100% of Elevate, which is a premier digital services provider with an array of IP and wireless residential services. Elevate Broadband offers wireless and wireline residential Internet service with up to 10 mbps service. Elevate also offers a fully integrated suite of home security products and services that include Elevate Interactive, a complete home security management system operated online or through a wireless mobile App. Elevate Entertainment is both an IP based TV and Satellite TV service offered in cooperation with DirecTV™ and DISH Network™. Elevate Mobile provides mobile services that offer the latest smart phone technologies. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Pursuant to Rule 8-04(b) of Regulation S-X (17 CFR 210.3-05(b)), the Elevate Marketing Group, LLC. audited financial statements as of and for the years ended December 31, 2010 and 2009 is filed herewith. 2 (b) Pro Forma Financial Information. Pursuant to Rule 8-05 of Regulation S-X (17 CFR 210), the unaudited pro forma consolidated balance sheets and statements of operationsof Highland Business Services, Inc. and Elevate Marketing Group, LLC for the periods ended December 31, 2010 and March 31, 2011, along with the notes to such unaudited pro forma consolidated financial information, are filed herewith. (d) Exhibits. Incorporated by reference Exhibit Number Exhibit Description Filed herewith Form Period ending Exhibit Filing date Acquisition Agreement and Plan of Reorgainzation 8-K 3/2/11 3i(c) Bylaws of Alcantara Brands Corporation 8-K 3i(c) 3/2/11 3i(d) Merger Agreement 8-K 3i(d) 3/2/11 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLAND BUSINESS SERVICES, INC. By: /S/ Donna S. Moore Donna S. Moore, Chief Financial Officer Date:April 29, 2011 4 INDEX TO FINANCIAL STATEMENTS Page Audited Consolidated Financial Statements of Elevate Marketing Group, LLC for the Fiscal Year Ended December 31, 2010 and 2009 Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets as of December 31, 2010 and 2009 F-2 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 F-3 Consolidated Statements of Members’ Equity/(Deficit) for the years ended December 31, 2010 and 2009 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-5 Notes to Consolidated Financial Statements F-6 Unaudited Pro Forma Consolidated Financial Information of Highland Business Services, Inc. and Elevate Marketing Group, LLC for the Three Months Ended March 31, 2011 Pro Forma Condensed Consolidated Balance Sheet as of March 31, 2011 G-1 Pro Forma Condensed Consolidated Statement of Operations for the three months ended March 31, 2011 G-2 Notes to Pro Forma Financial Information G-3 Unaudited Pro Forma Consolidated Financial Information of Highland Business Services, Inc. and Elevate Marketing Group, LLC for the Fiscal Year Ended December 31, 2010 Pro Forma Condensed Consolidated Balance Sheet as of December 31, 2010 H-1 Pro Forma Condensed Consolidated Statement of Operations for the year ended December 31, 2010 H-2 Notes to Pro Forma Financial Information H-3 ELEVATE MARKETING GROUP, LLC INDEX TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2, 2009 (AUDITED) Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Members’ Equity/(Deficit) F-4 Consolidated Statements of Cash Flows F-5 Notes to Consolidated Financial Statements F-6 - F-12 De Joya Griffith & Company, LLC CERTIFIED PUBLIC ACCOUNTANTS & CONSULTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members Elevate Marketing Group, LLC We have audited the accompanying consolidated balance sheets of Elevate Marketing Group, LLC and subsidiaries as of December 31, 2010 and 2009 and the related consolidated statements of operations, members’ deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Elevate Marketing Group, LLC and subsidiaries as of December 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations, which raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty /S/ De Joya Griffith & Company, LLC Henderson, Nevada April 15, 2011 F-1 ELEVATE MARKETING GROUP, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (AUDITED) December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Inventory - Total current assets Property & equipment, net - Total assets $ $ LIABILITIES AND MEMBERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses - Accrued interest payable - Loans payable - Loan payable - related party Total current liabilities Total liabilities MEMBERS' DEFICIT Member's deficit ) ) Total Members' deficit ) ) TOTAL LIABILITIES AND MEMBERS' DEFICIT $ $ See accompanying notes of these combined financial statements. F-2 ELEVATE MARKETING GROUP, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (AUDITED) Years Ended December 31, Revenues Alarm sales $ $ Cost of sales Direct cost of services - Gross profit Operating expense Legal and professional Bad debt expense - Selling, general and administrative Contract labor Advertising and marketing - Depreciation - Total expenses Operating loss ) ) Other expense Interest expense ) ) Total other expense ) ) NET LOSS $ ) $ ) Loss per average membership units $ ) $ ) Average membership units outstanding See accompanying notes of these combined financial statements. F-3 ELEVATE MARKETING GROUP, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF MEMBERS' DEFICIT (AUDITED) Total Members' Deficit Balance, December 31, 2008 $ ) Member contribution Net loss ) Balance, December 31, 2009 ) Member contribution 88 Net loss ) Balance, December 31, 2010 $ ) See accompanying notes of these combined financial statements. F-4 ELEVATE MARKETING GROUP, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (AUDITED) Years Ended December 31, Cash flows from Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - Changes in operating assets and liabilities Inventory ) - Accounts payable Accrued expenses - Accrued interest payable - Net cash used in operating activities ) ) Cash flows from investing activities Purchase of equipment ) - Net cash used in investing activities ) - Cash flows from financing activities Member contribution 88 Proceeds from loans Proceeds from loans payable, related party Repayment of loans payable, related party ) - Net cash provided by financing activities Net increase in cash Cash, beginning of year ) Cash, end of year $ $ Supplemental Information: Cash paid for: Taxes $
